Citation Nr: 0117141	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of aortic valve replacement.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1976 to August 1979.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Detroit, Michigan.


REMAND

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The veteran is claiming entitlement to at least a 60 percent 
rating for his aortic valve replacement, and is also claiming 
that his service-connected heart disability renders him 
unemployable.  

During his March 2001 hearing, the veteran testified that he 
was seeking Social Security Administration (SSA) disability 
benefits and had been examined by SSA in connection 
therewith.  The claims file does not contain SSA records.  
VA's duty to assist includes obtaining an SSA decision and 
supporting medical records pertinent to a VA claim.  Clarkson 
v. Brown, 4 Vet. App. 565, 567-68 (1993); see Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (pursuant to duty to 
assist, VA must seek to obtain all pertinent records, 
including SSA records, of which it is put on notice); Masors 
v. Derwinski, 2 Vet. App. 181, 187- 88 (1992); 38 C.F.R. § 
3.159 (2000).

At the time of his March 2001 hearing the veteran also 
indicated receiving VA treatment every 30 days for his heart 
disability, that his heart problems had worsened since his 
last VA examination in September 1999, and that he was now 
unable to work in his profession.  The veteran also indicated 
that his service-connected tinea pedis could impact his 
employment in terms of not being able to stand on his feet 
for very long.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in the case of a claim 
for TDIU, the duty to assist requires that VA obtain an 
examination which includes an opinion on what effect the 
veteran's service-connected disability has on his ability to 
work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2000).  Thus, remand to obtain all 
outstanding medical records and to obtain contemporary 
examinations is warranted.

Accordingly, the above-referenced claims are REMANDED to the 
RO for the following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claims.  When 
the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain copies of 
those records not already part of the 
claims folder.  In any case, the RO 
should ensure all pertinent VA treatment 
records are associated with the claims 
file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  The RO should request the veteran to 
provide up-to-date information concerning 
his education and employment status.  The 
RO should also request the veteran to 
provide evidence, such as statements or 
records from former and prospective 
employers, supportive of his contention 
that he is unemployable due to service-
connected disabilities.  If requested by 
the veteran, the RO should provide any 
indicated assistance in obtaining such 
evidence.

4.  The RO should obtain from the SSA any 
decision it has rendered on the veteran's 
disability claim and the records utilized 
in its determination.

5.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the extent of impairment from 
the veteran's service-connected cardiac 
disability.  The examiner must review the 
entire claims folder, to include evidence 
received in connection with the above 
requests, before completing the 
examination report.  Completed studies 
should include treadmill testing to 
identify the level of physical activity 
expressed in metabolic equivalents, 
resulting in dyspnea, fatigue, angina, 
dizziness, or syncope.  Should a 
treadmill test not be feasible owing to a 
medical contraindication, it should be so 
stated.  The examiner should also 
identify the existence and frequency, if 
any, of episodes of congestive heart 
failure, and identify any left 
ventricular dysfunction and resulting 
ejection fraction.  The examiner should 
also provide an opinion as to the impact 
of the veteran's service-connected 
cardiac disability on his ordinary 
activities and on his ability to work, 
identifying the nature of restrictions 
attributable to his service-connected 
cardiac disability and specifically 
addressing whether it renders the veteran 
unemployable.  All clinical 
manifestations should be reported in 
detail, and a complete rationale for all 
opinions expressed must be provided.

6.  The RO also should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of any 
impairment due to tinea pedis.  The 
examiner must review the claims folder 
before completing the examination report.  
The examiner should also provide an 
opinion as to the impact of the veteran's 
tinea pedis, if any, on his ability to 
work, identifying the nature of 
restrictions attributable to his service-
connected tinea pedis.  All clinical 
manifestations should be reported in 
detail, and a complete rationale for all 
opinions expressed must be provided.

7.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.

8.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


